Citation Nr: 1628164	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  07-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied an increased rating for PTSD.  In March 2011, the Board issued a decision denying an increased rating.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacating and remanding the Board's decision.

In April 2012, the Board noted that records added to the file raised the question of whether the Veteran was unemployable due to his service-connected PTSD and explained that the issue was part and parcel of the increased rating claim.  The Court has held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is currently before the Board.  The Board remanded the claims to the RO for additional development.

In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2014, the Board again remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  PTSD has been manifested objectively by subclinical symptoms in April 2007 and May 2011; irritable, anxious, depressed, euthymic, or dysphoric mood; irritable, anxious, broad, or restricted affect; poor judgment in December 2006; possible minor cognitive impairment on VA examination in April 2007; limited insight; intermittent tangential speech; mild memory loss on VA examination in November 2012; social isolation with feeling of detachment from others; suspiciousness or paranoia; occasional, vague suicidal ideation; and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is not incapable due solely to his service-connected PTSD of securing or following a substantially gainful occupation that is consistent with his education consisting of a high school diploma and approximately 30 college credits and with his occupational experience with the U.S. Forest Service for 25 years performing a variety of duties.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a total disability rating due to service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to notify with respect to the basic requirements to substantiate the claim for an increased rating was satisfied by a pre-rating letter of January 30, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letter provided general notice of how VA assigns disability ratings and effective dates.  There is no allegation of any error or omission in the notice provided.  An October 2012 letter provided the same information again, but also notified the Veteran regarding the requirements to substantiate the claim for a TDIU.  The letter enclosed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), which the Veteran did not return.  The issue of a TDIU was first adjudicated in a November 2012 supplemental statement of the case (SSOC).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, records from the Spokane Veterans Outreach Center, the Veteran's VA education file, evaluation and opinion reports from a private psychologist, employment performance records, a record of earnings from the Social Security Administration, argument on the Veteran's behalf from his former representative and current attorney, lay statements, and hearing testimony.  Notably, during the hearing, the undersigned identified the increased rating and TDIU issues on appeal, elicited testimony with respect to the Veteran's symptoms and treatment and employment history, and subsequently undertook further development of the claim (discussed below).  The Veteran has also been provided with VA examinations during the period under consideration.  The reports of examination document the Veteran's psychiatric history and symptomatology, and contain sufficient evidence by which to evaluate his PTSD disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  

Also, there been substantial compliance with the prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the Board's request, the Veteran was afforded another VA examination to evaluate the severity of his PTSD disability.  The AOJ also obtained outstanding and ongoing treatment records from VA Medical Center (VAMC) in Spokane, Washington.  In March 2015, the AOJ readjudicated the claims.  There is no indication of relevant, outstanding records that would support the Veteran's claims for a higher disability rating than the higher rating granted herein or a TDIU.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating and TDIU claims on appeal. 

II. Criteria & Analysis

The Veteran contends that a disability rating higher than 30 percent is warranted for his service-connected PTSD and that he is unable to work due to his PTSD.  

A. Increased Rating Claim

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the PTSD disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By way of history, a September 2000 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective March 23, 1999.  The present claim for an increased rating for PTSD was received in January 2007.  The current 30 percent rating for PTSD is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms OR serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  Id.

The symptoms listed in the relevant rating criteria are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Board denied the claim for an increased rating for PTSD in March 2011, finding that the Veteran's PTSD was manifested by subclinical symptoms.  In November 2011 the Court vacated the Board's March 2011 decision pursuant to the Joint Motion.  The parties to the Joint Motion agreed that remand was warranted for the Board to fully consider and discuss the December 2010 letter from the Veteran's former social worker, M. S., because the letter contained evidence favorable to the Veteran, which indicated that his ability to function in personal relationships was seriously affected, including references to passive suicidal ideation.  The parties also noted that treatment records from the Spokane, Washington VAMC referred to the former VA social worker's past assessment of the Veteran's anger, and a GAF score of 53 assigned by the social worker in 2003.  The parties to the Joint Motion noted that the record did not contain these past treatment reports from M. S. and directed the Board to attempt to obtain records of all treatment sessions the Veteran had with his VA social worker, M. S.  The outstanding VA treatment records have been obtained and the Board's consideration of the December 2012 letter from M. S. is detailed in the below analysis.

During an August 2000 VA PTSD examination, the Veteran reported that after military service, he tried to go to college, but quickly failed.  He stated that he began work fighting fires for the California Department of Forestry during the summer and in 1980 became employed by the U.S. Forest Service.  He indicated he had worked for the Forest Service in Idaho since 1982.  He described his current occupation as sign coordinator and indicated he had also been a road manager and fought many fires.  He stated that his PTSD symptoms sometimes affected his ability to get along with others, and in 1983, he pulled a knife on a coworker during a flashback.

A December 2002 VA mental health triage note reflects the Veteran's complaint of irritability on the job and request to engage in some kind of PTSD treatment.  During an initial mental health assessment in January 2003 with VA social worker, M. S., the Veteran expressed his desire to participate in PTSD treatment.  Mental status examination findings included the following: appropriate dress; normal speech; appropriate affect; dysphoric mood; tangential thought process; normal thought content; no disorders of perception; average intelligence; fair concentration and attention; and poor insight and judgment.  M. S. assigned a GAF score of 53 and noted that the Veteran's work history for the Forest Service working 8 months on, 4 months off was one of the Veteran's strengths.  An addendum note indicated that psychological testing revealed a score in the "severe" range on the Beck Depression Inventory (BDI), and that the PTSD Checklist - Clinical version (PCL-C) was indicative of PTSD.  Subsequent VA mental health treatment records in 2003 reflect that he completed orientation class, four sessions of education class, and five sessions of anger management.

An April 2004 VA treatment note reflects the Veteran's report that he had been doing well and received his best performance appraisal at work after taking classes at VA Behavioral Health Services.  An August 2004 urgent care note indicates that the Veteran presented as a walk-in because he was unable to keep his last appointment.  He stated that his Wellbutrin had worked out fine and he had been able to coordinate a fire team for a whole week at his Forest Service job and remained calm throughout the process.

In July 2006, the Veteran presented to VA urgent care for skin lesions on his face.  He reported he had retired from the Forest Service and planned to move to Montana due to noise from barking dogs where he lived in Idaho.

A December 2006 VA optometry note indicates that the Veteran expressed suicidal thoughts during the exam secondary to chronic dental pain and financial problems associated with dental work completed.  A December 2006 VA social work consultation report reflects that the Veteran presented to behavioral health services (BHS) at the request of his primary care provider (PCP) due to concerns about depression.  The PCP reported that in frustration regarding not getting dental services, the Veteran stated he was suicidal.  

During the consultation, the Veteran acknowledged reporting to the mental health assessment because he hoped it would be an avenue to receive dental care.  He acknowledged thoughts of death, but denied current suicidal ideation.  He endorsed some issues with anxiety and depression, feeling tired in general and more easily frustrated, having poor sleep of six hours per night, irritability, depressed mood, nightmares during cold months, and occasional intrusive thoughts from which he distracts himself.  He described a positive relationship with his father and a mixed relationship with his sister, indicating that they were working through some past anger.  He disclosed one incident of abuse toward his sister in childhood, which he did not repeat after facing consequences.  He described his legal history to include a recent charge for discharging a BB gun with the charge subsequently dropped.

On mental status examination, he was well groomed; alert and oriented in all spheres; had irritable and anxious affect and mood; speech was within normal limits; there were no delusions or hallucinations; thoughts were logical and progressive; thought content included thoughts of death, and feeling helpless and hopeless at times; insight was good to fair, and the Veteran acknowledged a need for services; judgment was poor as reflected by recent suicidal threats in an attempt to get dental services.  The diagnosis was PTSD by history and depression NOS (not otherwise specified).  The social worker assigned a GAF score of 50.

The Veteran's claim for an increased rating for PTSD was received in January 2007.

In January 2007 the Veteran began participation in a VA Veterans Trauma Recovery Program (VTRP) group.  During a February 2007 visit with a VTRP social worker, M. S., the Veteran described an ongoing situation and interaction regarding barking dogs, stating that he wanted the dogs to stop and that he had "a combat posture about it."  He was "focused on the injustice of having to tolerate this disturbance."  Treatment interventions included supportive counseling and cognitive therapy, including "process[ing] internal locus of control, encouraging the Veteran to "driv[e] his own bus rather than [allowing] dogs or others" to drive it, and considering avoidance of the situation.  The Veteran reported that he had joined two prospector clubs and intended to have a lot of time out of his home, adding that he always found the mountains to be restful and helpful.

Subsequent VA mental health notes dating since 2007 document ongoing discussion and support sessions with the Veteran's regular social worker, M. S., until the social worker's retirement in November 2010.  The sessions typically focused on coping with neighbors' barking dogs and struggling with more interaction with others as well as ruminating on past trauma and painful experiences after retiring from the Forest Service; increased agitation and irritability attributed to political discourse during the 2008 election season; and "fear mongering" in April 2009 by "websites and news media" regarding "socialism," "gun control," etc.  The records also reflect ongoing efforts to develop coping skills or adaptive behavior such as reframing the Veteran's thinking to maintain emotional regulation when overgeneralizing or focusing on external factors outside of his control, identifying and challenging unfounded assumptions and catastrophizing, and applying cognitive therapy to help the Veteran identify cognitive distortions.  The social worker's notes reflect that the Veteran typically presented with broad (normal) affect and euthymic or dysphoric mood, and he consistently denied suicidal or homicidal ideation.

The Veteran was afforded a VA PTSD examination in April 2007.  In introductory comments in the examination report, the clinical psychologist indicated that he reviewed the claims file prior to the examination, interviewed the Veteran for approximately one hour, and discussed evaluation procedures with the Veteran.  The psychologist remarked that on the basis of internal consistency of the information and history, he believed the Veteran was "at best a marginally reliable informant for current purposes" of focusing on current symptoms and functioning.  The psychologist noted, for example, that "some aspects of [the Veteran's] military history were at odds with material contained in the claims file, and his comments suggested secondary gain as likely being a prominent influence on his self-report."

The Veteran described leisure activities that he enjoyed, including downhill skiing, gold prospecting, hunting, and watching television.  He reported having disagreements with his hunting buddies and stated that he did not belong to any social organizations.  He indicated that he retired from the Forest Service in 2005; he did not report time on the job lost due to psychiatric problems or that his retirement was triggered by such symptoms.  Rather, he discussed his resentment at the Forest Service for never having put him on the job in a full-time capacity. 

The Veteran reported good appetite, good energy level, and sleeping approximately eight hours per night except when waking to use the bathroom or when hearing sounds in the night.  He characterized his mood as "broody" and denied memory or concentration problems.  When asked specifically about PTSD symptoms, he reported having nightmares approximately once per month regarding Vietnam experiences.  He stated that since his retirement and having more time, he had thought about his experiences in Vietnam daily.  The examiner remarked that the Veteran did not portray these thoughts as intrusive, distressing recollections, but more along the lines of brooding about the course that his life had taken, and the Vietnam memories were part of that reflection.  

The examiner detailed that in the context of PTSD symptoms, the Veteran portrayed himself as quite vigilant and territorial.  He indicated that he will unconsciously scan every area for safety.  When asked about an exaggerated startle response, he reported that he startles at the sound of thunder or fireworks and will "cringe" when there is a loud noise.  He was further examined on the question of depression and talked more extensively about brooding on the course his life had taken and wishing that he could have attended college.

Mental status examination findings included the following:  cooperative, attentive, and maintained appropriate eye contact; alert and fully oriented; nothing observed that would suggest the existence of delusions, hallucinations, or any other symptoms indicating psychosis; grossly intact memory; adequate fund of general knowledge demonstrated; spontaneous and relevant speech; thinking seemed somewhat slowed with cognitive assessment suggesting the possibility of minor cognitive impairment; clear cause and effect thinking; composed facial expression; euthymic affect that was normal in range; marginally adequate ability to make reasonable and realistic life decisions; and fair insight into his own behavior, emotions, and the effect that he has on others.

Psychological testing was attempted in connection with the examination.  The examiner noted that the Veteran worked slowly and was unable to complete any tests other than the Montreal Cognitive Assessment (MOCA) and the Personality Assessment Inventory (PAI), which was considered invalid due to over-reporting of symptoms.

The examiner summarized that at the time of the assessment, the Veteran reported subclinical symptoms of PTSD, and therefore, the diagnosis of PTSD was given by history only.  He elaborated that the symptoms that were reported do not appear to be substantially disabling and indicated that the minor cognitive impairment was likely not associated with Vietnam.  For example, while the Veteran reported thinking about Vietnam daily, the thoughts were in a sense of brooding about his life rather than intrusive recollections of trauma.  The examiner concluded that there was no evidence of an increase in impairment in areas that might affect social or vocational functioning that might be related to the Veteran's Vietnam experience over that outlined in the last Compensation and Pension examination done in 2000.  The assigned GAF score was 65.

A June 2007 VA mental health note reflects that the Veteran told his social worker, M. S., that he was "focusing [his] mind" on his upcoming employment opportunity with a contractor doing what he did for the State while employed.  The Veteran and social worker "processed this helpful behavior" and compared it to the outcomes of "focusing on something negative, ruminating on the injustice of it."

In his September 2007 substantive appeal, the Veteran stated that his PTSD medications were recently increased and he regularly attended counseling sessions.  He reported that his career in the forest industry "was successful only because [he] was placed in positions that allowed [him] to work alone and unsupervised" after having had frequent altercations when working with others. 

In June 2008, the Veteran contacted VA to renew his expired bupropion (Wellbutrin) prescription.  During an August 2008 visit with his VA social worker, the Veteran reported he was involved with more activity that included kayaking, and he was considering joining a kayak club.  During a December 2008 visit, the Veteran reported how helpful gold prospecting had been because he enjoyed the focus for his mind, the outdoors, and the quietness.  The social worker validated this coping strategy as a helpful way to attain emotional regulation and extrapolated that to other possibilities.  

A February 2009 VA primary care note indicates that the Veteran met with a newly assigned provider and stated that his depression and anxiety were well-controlled on Wellbutrin.  A depression screen administered the same day was negative.  He was counseled regarding severe depression.  In April 2009, the Veteran told his VA social worker he had become more isolated and had increased intrusive thoughts.  He also reported hypervigilance due to "everything going on," such as fear-mongering websites and topics in the news.  During an August 2009 primary care visit, the Veteran reported that his depression and anxiety were okay.  The assessment included "PTSD - doing well at this time."

A November 2009 pre-anesthesia screening note documents that the Veteran exhibited "fairly significant paranoia regarding fear that the 'government' [would] place an RFID [radio frequency identification] in his body while asleep."  He also stated that he would not receive the "swine flu" vaccine because "it was a scare tactic to get a significant portion of the population inoculated with 'whatever they want to give you.'"  VA personnel spent "much time" in an attempt to allay his fears.  A nursing note indicated that the Veteran tended to get off track easily, and she was unsure about his listening and retention as it related to any barrier to learning in preparation for a hernia repair surgery.

During a February 2010 visit with his VA social worker, the Veteran reported doing better during summer months because he spends most of his time in the forest, as gold panning is an interest for him.  He stated that when he uses self-talk coping techniques, he is able to reframe a matter and respond rather than emotionally react.  During a follow-up visit later in February, the social worker reviewed and "validated the success" the Veteran reported with respect to identifying self-talk and cognitive distortions and challenging thoughts and emotions.  A November 2010 record reflects that the VA social worker, M. S., terminated care with the Veteran due to retirement.

In a December 2010 letter, the Veteran's former VA social worker shared his observations of the Veteran during their therapeutic relationship.  He described social isolation and avoidant behaviors due to the Veteran's "high level of distrust," emotional numbing, and tendency to objectify others.  He indicated that the Veteran responded with anger to perceived rejection, and the anger and numbing of feelings had made it easy for the Veteran to reject society and others.  He reported that while the Veteran's coping skills of avoidant behaviors and numbing of feelings had "functioned to accomplish a sense of safety, there ha[d] been a tremendous cost in light of meaningful, intimate relationships.  Perhaps this apparent void is heard in the passive suicidal ideation he often voiced."  He stated that lack of clarity, certainty, and predictability seemed to exacerbate the Veteran's anxiety and PTSD symptoms.  He added that the Veteran's "inability to maintain balance in the tension of human experience ha[d] generated behaviors that continue to compromise his ability to function in society, in personal relationships, and in resolving matters of self-identity, including healthy integration of his Vietnam experience."

A May 2011 VA optometry note reflects that the Veteran called with complaints of frustration regarding his current eye situation, stating he did not want to be blind and would "rather go to this place called heaven."  In one of several addendum notes that followed, the Veteran elaborated his frustration regarding his eye problems and other aspects of medical care.  He stated that he had discontinued all counseling care because it was not helping anything and mentioned, "You can read about it in my suicide note."  He was advised of the suicide hotline and replied, "You think [I] would drop a gun from my head to stop and dial them?"  The optometrist noted that the "entire conversation was not fully coherent as [the Veteran] was side-tracked and could not stay on topic."  The optometrist indicated he contacted the suicide prevention number to ask someone to contact the Veteran.  

A VA psychiatrist contacted the Veteran approximately 10 minutes after being contacted by the optometrist.  The Veteran described his only suicide attempt being around 1973 when he overdosed with pills and alcohol when he was upset about a woman.  He denied any current plan, method, or intent.  He expressed interest in continuing on bupropion (Wellbutrin), but was ambivalent about returning to mental health care.  A final May 2011 addendum note indicates that the Veteran called the optometrist to talk about the call he received from a psychiatrist.  He expressed his appreciation and stated that he was feeling better and less depressed.  

Following the Veteran's remarks about suicide to his optometrist, he presented for a VA mental health assessment in May 2011, stating that he "probably over-reacted."  He described being worried and depressed about the possibility of losing his eye sight, but denied any suicide intent; the clinical social worker also observed that the Veteran did not exhibit any suicidal ideation.  He reported being "extremely bothered by barking dogs" in his neighborhood, feeling blue or down a couple times per week, sometimes feeling stuck in depression, and some hopelessness.  He stated that he "dumped" his hunting buddies.  He endorsed having dreams of Vietnam a couple times per month, adding that they "used to be worse."  The Veteran explained that he limits social contact and avoids crowded events because he becomes nervous.  He stated that he did forestry work after military service and was "forced to retire in 2005."

Reported findings on mental status examination included the following: casually attired with neat and clean appearance; affect and mood described as "good;" coherent, tangential, but redirectable speech; no delusions or hallucinations; normal, logical thought [process] and content; limited insight; adequate judgment; and fully oriented in three spheres.  The social worker summarized that the Veteran had some thoughts of death or vague suicidality, but no imminence, and he presented with some subclinical symptoms of PTSD, which appeared stable.  The diagnosis was adjustment disorder with depressed mood, recurrent major depressive disorder, and stable PTSD per history.  A GAF score of 58 was assigned.  The Veteran requested counseling regarding "those dogs" and some for his depression.

The Veteran's first meeting with his new VA clinical social worker was in December 2011.  The Veteran stated that he cancelled the last scheduled meeting in the spring because he retreated into the mountains and camped and prospected for the summer.  His primary complaint at present was being annoyed by almost continual barking by several dogs in his neighborhood.  He admitted having thoughts of shooting the dogs, but denied any intent to do so.  

During a January 2012 mental health visit, he related strong feelings of paranoia and distrust about his neighbors and about events occurring in the country on a larger scale.  Objective findings included constricted affect and anxious mood.  During subsequent visits with the VA social worker, the Veteran reported feeling like he was losing his memories, both good and bad ones, having more intrusive thoughts (March 2012), and feeling upset about current events in the news (April 2012).  The social worker remarked that the Veteran continued to focus on "conspiracy-oriented thoughts."  His affect was described as appropriate and his mood was anxious, frustrated, or agitated.

In March 2012, the Veteran submitted a private psychological evaluation report in support of his claim for a higher disability rating and claim for a TDIU.  The report reflects that the Veteran's attorney referred the Veteran to J. Cooper, Ph.D., a psychologist in Florida, who indicated he reviewed the Veteran's entire VA claims file and conducted a psychodiagnostic clinical interview via teleconference earlier in the month.  Dr. Cooper commented that at least since 1981, the Veteran had "reported a full range of PTSD symptoms to numerous providers with a continual difficulty maintaining appropriate relationships and acceptable work performance."  

The Veteran reported current symptoms including sleep disturbance, limited social interest, isolation, fatigue, guilt, paranoia, diminished concentration with increased distractibility, increased anger, homicidal thoughts about neighbors due to their barking dogs without any intent, and decreased frustration tolerance.  He endorsed one suicide attempt in the past and experiencing suicidal ideation most recently following eye surgery in 2011, adding that the thoughts about suicide lasted "a long time."  He denied any current suicidal thoughts.  He described a history of "explosive" temper, generally limited to shouting or yelling when upset with others; however, he also mentioned "incidents of physical violence in the past involving former friends" and pulling a knife on a coworker.  He stated he tends to overreact to perceived slights and has a heightened level of paranoia regarding social interactions.

Regarding social functioning, the Veteran elaborated that he prefers to be alone and maintain a very isolated lifestyle due to his significant paranoia, irritability, and low frustration tolerance.  He related that he used to have a few close friends who were "hunting buddies," but he no longer maintained contact with them due to conflicts over the years.  He also reported he "attempted to join a prospecting club," but admitted problems arose "when he informed others that he would 'kill your dog if you bring it along.'"  Regarding behavioral function, he reported being able to care for many of his own activities of daily living without assistance.  However, he reported that it is "not uncommon for him to wear the same clothes for five days in a row or longer and to sleep in them" and "not uncommon for him to go several days without bathing/showering."

Dr. Cooper's report documents the following objective findings: intact long-term memory; tangential, somewhat slurred speech that was monotone in quality; and pleasant, calm, cooperative tone.  Dr. Cooper also detailed "the Veteran's symptoms and reported level of functioning" in a discussion of PTSD diagnostic criteria.  For example, the Veteran endorsed persistently re-experiencing the events of the past through recurrent and intrusive recollections of the event on a daily basis and monthly distressing dreams.  He reported a "markedly diminished interest in activities that he used to enjoy," a feeling of detachment from other people, and a restricted range of affect almost all the time.  He described difficulty falling and staying asleep and irritability and outbursts of anger on a daily basis.  Dr. Cooper indicated that the Veteran reported experiencing "severe subjective distress, severe impairment in social functioning characterized by very limited substantive relationships with others, and severe impairment in occupational functioning to the point that he is no longer able to maintain employment on a sustained basis."

The diagnosis was PTSD and major depressive disorder, which Dr. Cooper opined was secondary to the PTSD, and a GAF score of 45 was assigned.  Dr. Cooper remarked that for "successful employment," the Veteran would require a "flexible, isolative work environment that provides few frustrations and very patient and committed supervisors.  Even then, it would be expected that [the Veteran] would still experience his symptoms of paranoia, dysphoric mood, and hypervigilance."  Therefore, Dr. Cooper opined that the Veteran "is unemployable due to the combined effects of the symptoms of PTSD and major depressive disorder."  Finally, Dr. Cooper suggested that the Veteran was "considered at least 70 [percent] disabled" based on VA rating criteria.

A March 2012 VA mental health note reflects the Veteran's report that he had been "spending time looking up some of the places he was stationed in because he feels like he is losing his memories," including good and bad memories.  He reported having more intrusive thoughts.  He denied suicidal or homicidal ideation, and the social worker observed the Veteran was casually dressed and groomed, affect was appropriate, and mood was anxious.  A May 2012 mental health telephone note indicates that the Veteran called to request a new prescription for bupropion because "it makes me feel happier."  He denied suicidal or homicidal ideation, but when asked he did report vague thoughts of suicidal ideation with indefinite plan.  He denied any intent, stating "the doctors ha[d] worked so hard on his eyes, [he] couldn't do that."  

Later in May 2012, he presented to reestablish primary care treatment after last being seen in March 2010.  Depression screening was negative; the Veteran answered, "Several days," to questions about experiencing little interest or pleasure in doing things and to feeling down, depressed, or hopeless.  He responded, "Not at all," to questions regarding trouble falling or staying asleep; feeling tired or having little energy; poor appetite or overeating; feeling bad about himself; having trouble concentrating on things; moving or speaking so slowly or being more fidgety or restless than usual; and thoughts of hurting himself in some way.

The Veteran was afforded another VA examination in November 2012.  He reported thinking about Vietnam "all the time;" having nightmares once a week; having no friends because he "dumped them two years ago" when he "found out that they were running [him] over;" and complained of problems with irritability and anger.  The examiner noted the Veteran had a history of experiencing suicidal ideation; however, the Veteran "denied experiencing active suicidal ideation for over a year and remains under a suicidal contract with his therapist."  The Veteran also stated that his symptoms had improved since restarting bupropion in May 2012, stating, "It calms me down, my attitude is better, it makes me have a good attitude, I'm happy."  He reported typically seeing his therapist once a month, but delayed treatment over the summer to spend the time prospecting.  

The Veteran reported that he visits with a neighbor a few times a month and that he recently invited the neighbor to dinner to show his appreciation for watching his home and getting his mail when he goes out of town.  He indicated he enjoys going for walks, prospecting or gold mining, and kayaking on the lake.  He stated he went to Montana twice for a total of four weeks to go prospecting over the summer.  He reported that he had to quit skiing the previous year due to problems with his vision and legs and that he no longer hunts because "there are too many wolves out there."

Regarding his work history, the Veteran reported working for the Forest Service for 25 years, being off work for about four months every winter due to the seasonal nature of the job.  He estimated that he worked alone in the wilderness about half the time and in the office, interacting with coworkers the other half of the time.  He reported that he "really enjoyed his work" and "got along fairly well with his coworkers, but experienced difficulty getting along with management, [perceiving] that they discriminated against him."  He added that his attitude was a problem, but his work performance was good, and he had never been fired.  He explained over 100 positions, including his, were eliminated at the same time in 2005 and he was forced to retire as a result.  He reported applying for around six jobs in 2006, but he stopped looking in 2006 due to "lack of interest; I wasn't marketable.  I had skills; I just didn't have a four-year college degree."  

Reported symptoms that applied to the PTSD diagnosis included the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  In addition, symptoms specific to PTSD diagnostic criteria included the following: recurrent distressing dreams and recollections of the event; avoidant behavior, including feeling of detachment from others; and irritability, hypervigilance, and exaggerated startle response.  The examiner also commented that the Veteran had been very talkative during the evaluation, exhibiting a high need for social interaction, even inviting the examiner to join him for coffee.  However, the Veteran mentioned that "without his bupropion, he would be unable to tolerate the demands of the interview."

The examiner remarked that the validity scales on PAI testing suggested that the Veteran responded to the questions with a tendency to exaggerate his problems and symptoms, resulting in extreme elevations in clinical scales.  The examiner noted that the Veteran also produced invalid profiles on the MMPI-2 in 2000 and the PAI in 2007 on VA examination.  The examiner indicated that on the current examination the Veteran obtained the same score on the Mississippi Combat Stress Scale as he did on VA examination in 2000, which was above the cut-off score for Vietnam combat-related PTSD.

Following a review of the claims file and psychological examination, the examiner determined that the Veteran continued to meet the diagnostic criteria for PTSD and assigned a GAF score of 50.  The examiner characterized the occupational and social impairment caused by the Veteran's PTSD as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

During VA treatment two days later with his social worker, the Veteran reported having had "a good couple of months spending time out prospecting," and that the solitude and being in the mountains helped him feel more balanced.  The Veteran and therapist discussed plans for avoiding becoming overly "aggravated or frustrated" as he prepares to be in town for the Winter, dealing with people nearby, dogs barking, and low light.  

In a March 2013 addendum report to the 2012 psychological evaluation, Dr. Cooper indicated that he again reviewed the Veteran's claims file, including additional information that had been added since the prior evaluation.  He stated that his March 2012 opinion remained unchanged and he still believed the Veteran "should be considered a 'chronic high risk' patient."  Dr. Cooper observed that the November 2012 VA examiner opined that the Veteran's symptoms were not as severe as noted in the 2012 evaluation by Dr. Cooper, but suggested it was important to note that the Veteran had "recently returned from a significant period of isolation" (prospecting in the mountains).  

Dr. Cooper also observed that subsequent VA treatment records again focused on the Veteran's "aggravation" and "anger" regarding barking dogs in the neighborhood as well as conspiracy theories.  Dr. Cooper reported that following the March 2012 evaluation, the Veteran left phone messages instructing Dr. Cooper to conduct internet searches for "sacred codes of the VA."  Dr. Cooper summarized that "[s]uch behavior seemed to confirm the severity of the Veteran's condition as it underscored his tendency toward paranoia and conspiracy theories, as well as his difficulty in understanding appropriate personal boundaries."

Subsequent VA mental health treatment records reflect similar themes as in the past.  The Veteran described keeping to himself to avoid being "aggravated" and feelings of suspicion, paranoia, distrust, and irritability.  He also reported some depression, and June 2013 depression screening was indicative of "mild depression."  April and October 2013 VA urology notes reflect the Veteran's report that he enjoyed prospecting for gold in western Montana.  Other VA mental health records document his reports of ongoing stress waiting for a decision on his claim for an increased rating and his report in September 2013 that his attorney felt confident about the Veteran's case, telling him to anticipate a 100 percent decision.  The treatment records dating to February 2014 reflect that the Veteran consistently denied suicidal or homicidal ideation.

In August 2013, the Veteran testified that he sometimes has problems with his memory and that his mind wanders all the time; he gets angry or irritated quickly, but he just tolerates it more now without making a confrontation; and he has nightmares and flashbacks a couple times per month, adding that it had always been that way.  He stated that he sleeps three to four hours per night, but was getting up every hour and a half to use the bathroom until his VA doctor prescribed medication for his bladder problems.  He testified that he wakes at night from noises, describing the sound of crickets reminding him of incoming bullets "and you realize you're being silently hit, sniped."  He stated, "That used to be a problem in the early days, not so much now, mainly because you overlook it...you talk yourself out of it."  Regarding the neighbors' barking dogs, which "would be all hours of the night," he testified that he once had to pay a $100 fine for a gross misdemeanor when he whacked one of the dogs in the paw with a .22 pump-up rifle.  He expressed having homicidal ideation toward a dog owner, but testified that it is not something he thinks he would do.

Regarding social relationships, the Veteran testified that he had some buddies, but they repeatedly did things to him that he did not care for, so the relationships ended.  However, he testified that he and his neighbor watch out for each other's interests and "have grown a bond."  He related that he and the neighbor had a disagreement a while back, and although they were both stubborn and the Veteran "kept [his] cool in the argument," the neighbor apologized and the Veteran allowed him to "rejoin the friendship....So we're back to socializing."  He stated that he and the neighbor go out together "probably once a year."  Regarding work relationships, he testified that he "still know[s] some people that still like me in the Forest Service," and the Resource Staff Officer contacted him a few months ago to offer him a job.  He also testified that he goes prospecting in Montana to "get away from the barking dogs, get away from the PTSD,...[to] seek some kind of temporary solitude," and to "get some physical fitness."  He also reported that while he is a member of a prospecting club in Montana, he does his own thing.

The Board has considered the medical and lay evidence of record, and finds that a 50 percent rating, but no higher, is warranted for the Veteran's PTSD.  

Pertinent to the current claim for increase received in January 2007, the Veteran's PTSD has been manifested objectively by subclinical symptoms in April 2007 and May 2011; irritable, anxious, depressed, euthymic, or dysphoric mood; irritable, anxious, broad, or restricted affect; poor judgment in December 2006; possible minor cognitive impairment on VA examination in April 2007; limited insight; intermittent tangential speech; mild memory loss on VA examination in November 2012; social isolation with feeling detachment from others; suspiciousness or paranoia; occasional, vague suicidal ideation; and difficulty in establishing and maintaining effective work and social relationships.  Subjectively, his PTSD has been manifested by irritability; chronic sleep impairment; nightmares and flashbacks generally occurring once a month; and varying frequency of intrusive thoughts, fatigue, and diminished concentration.  

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating throughout the appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

However, the Board finds that a higher, 70 percent, rating is not warranted because the Veteran's PTSD symptomatology does not meet or more nearly approximate the 70 percent rating criteria.  The evidence of record demonstrates that his PTSD does not result in occupational and social impairment with deficiencies in most areas due to such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.

The Federal Circuit has held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court further held that reading "[38 C.F.R. §§ 4.126  and 4.130] together, it is evident that the 'frequency, severity, and duration' of a veteran's symptoms must play an important role in determining his disability level."  Id.  

In this regard, the Board acknowledges that the Veteran has occasionally endorsed suicidal ideation.  However, the Board finds that neither the severity nor duration of his suicidal ideation has been sufficient to warrant a 70 percent rating.  Notably, his expression of suicidal thoughts in December 2006 was made in an attempt to get VA dental services.  Similarly, five years later, he made remarks about suicide in May 2011 related to pain from recent eye surgery, and he expressed "vague" suicidal thoughts in May 2012.  

The Board considered the December 2010 report from the Veteran's former social worker, M. S., suggesting more frequent suicidal ideation by stating that the Veteran "often voiced" passive suicidal ideation due to the "apparent void" of "meaningful, intimate relationships."  However, the Board notes that the social worker's characterization of the frequency of suicidal ideation appears to be inconsistent with the treatment records M. S. authored, which show that the Veteran consistently denied suicidal ideation.  In addition, none of the three episodes of suicidal ideation was reported to be associated with the Veteran's social isolation, lack of meaningful relationships, or avoidant behavior.  

Moreover, the Board emphasizes that the treatment records authored by M. S. generally limited mental status examination findings to the Veteran's mood and affect, which were typically euthymic or dysphoric, and broad, respectively.  Thus, the records are minimally responsive to the applicable rating criteria and the December 2010 report similarly lacks sufficient detail regarding objective manifestations of the Veteran's PTSD.  Finally, while the December 2010 report notes that the Veteran "spends weeks alone in the mountains rather than 'put up with people,'" VA treatment records before and after the report reflect that the time spent prospecting in the mountains is an activity the Veteran enjoys and finds helpful, and reflect that he enjoys other solitary activities such as walking and kayaking.  Accordingly, the Board finds the December 2010 report from M. S. lacks probative value sufficient to support a 70 percent rating because the reported frequency of suicidal ideation is inconsistent with prior treatment records, inaccurately suggests that the Veteran's three episodes of suicidal ideation were in response to his lack of meaningful relationships, and suggests that the Veteran's social isolation is solely an impairment due to PTSD rather than an aspect of activities the Veteran enjoys and finds helpful in coping with PTSD symptoms such as anger and irritability.

The Board also considered the March 2012 psychological evaluation and March 2013 addendum report from Dr. Cooper.  The March 2012 report suggests that the Veteran neglects his personal appearance and hygiene, which is an example of impairment among the 70 percent rating criteria for mental disorders, because he indicated it is "not uncommon for him to wear the same clothes for five days in a row or longer and to sleep in them," or to "go several days without bathing [or] showering."  

However, the Board concludes that Dr. Cooper's report is insufficient to support a 70 percent rating for PTSD.  First, Dr. Cooper did not personally observe the Veteran because he was located in Florida while the Veteran was in Idaho during the evaluation.  Second, the Veteran has frequently described camping in the mountains for long periods of time while prospecting, and wearing the same clothes and not bathing for several days appears to be reasonable in the context of such activity.  Finally, while Dr. Cooper indicated he reviewed the Veteran's claims file, the Board observes that the record does not provide a basis for the conclusion that the Veteran neglects his appearance or hygiene.  For example, although the Veteran regularly presented for VA mental health and medical treatment, his treatment providers did not document disheveled appearance, body odor, or other hygiene deficiencies, suggesting that his appearance and hygiene have been unremarkable.  In addition, he has been observed to be neat and clean.  

The Board also finds that the Veteran's irritability does not rise to the level of a 70 percent rating.  Here, the Veteran's irritability is not unprovoked.  Rather, he has described incessant barking dogs that interrupt his sleep.  In addition, while he admitted having thoughts about shooting the dogs and either discharging a BB gun or whacking a dog, and having homicidal ideation regarding a dog owner, he testified that he tolerates his anger and irritability more now without making a confrontation.

Considering the Veteran's paranoia and distrust of others and his related avoidant behaviors, which are documented in the December 2010 letter from M. S. and in mental health treatment records, the Board again finds that these symptoms demonstrate difficulty in establishing and maintaining effective work and social relationships, but do not support a finding that the Veteran is unable to establish and maintain effective relationships.  In this regard, the record demonstrates that he and a neighbor formed a bond and maintained a friendship through a disagreement, and that he maintained relationships at the Forest Service such that he was offered a job even when he was not actively seeking employment.  His VA treatment records also document that he was flying to California because his brother-in-law was providing dental services to him.  Accordingly, while the Veteran seems to prefer being alone and has difficulty with relationships, the evidence of record does not reflect social impairment such that a 70 percent rating is warranted.

In determining that the criteria for a rating higher than the 50 percent rating granted herein are not met or more nearly approximated for the Veteran's psychiatric symptoms shown, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or more nearly approximated the criteria for a 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically referenced by the applicable rating criteria, such as tangential speech or fatigue.  However, the Board emphasizes that the General Rating Formula for Mental Disorders specifically allows for consideration of symptoms not mentioned by the rating criteria, as reflected by the phrase "due to such symptoms as" that is included for the 30 percent criteria and higher.  Therefore, the Board finds that his PTSD symptoms are contemplated by the applicable rating criteria.  Nevertheless, the Veteran does not contend, and the evidence does not reflect, that his PTSD has caused frequent hospitalization and his PTSD has not been shown to cause marked interference with his employment.  In this case, the Veteran has not worked during the pendency of his claim because he retired in 2005 when his job and approximately 100 others were eliminated.  Moreover, although the Veteran reportedly had some difficulty getting along with others, especially management, during the 25 years he worked for the Forest Service, he was never fired from the job and testified that he did not miss time from work due to psychiatric problems.  He also testified that although he was not seeking employment, someone from the Forest Service offered him a job in 2013.  In any event, because the applicable rating criteria adequately contemplate the Veteran's PTSD, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for residual scars from scalp and forehead lacerations (rated noncompensable); however, since filing his claim for an increased rating for PTSD, he has not described any disabling effects from his scars.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted at any time because as explained above, the medical and lay evidence of record did not support a higher rating than the 50 percent rating granted herein.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating for PTSD beyond the 50 percent rating granted herein, further consideration of that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. TDIU Claim

In March 2012 correspondence, the Veteran's attorney raised on the Veteran's behalf the issue of entitlement to a TDIU based on service-connected PTSD.

In order to establish service connection for a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a TDIU.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a TDIU.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

The Veteran is service connected for PTSD (rated 50 percent disabling, as granted herein) and residual scars from scalp and forehead lacerations (rated noncompensable).  His combined rating is therefore 50 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a TDIU due to service-connected PTSD under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected PTSD results in impairment so severe that it is impossible to secure or follow a substantially gainful occupation.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  In this case, the Veteran does not contend that his service-connected, noncompensable scars affect his employability.

Service personnel records document that the Veteran received a high school diploma in 1967.  His VA education file reflects that after service, he completed a one-year apprenticeship with the State of California as an ecology corpsman.  Then, in 1976 he began attending college courses to obtain an associate's degree as a forestry technician with the goal of working for the U.S. Forest Service.  In 1983, he requested a change in course to take professional engineering classes at a different college.  The records reflect he did not complete his college degree.

During an August 2000 VA PTSD examination, the Veteran reported working for the U.S. Forest Service since 1980 and that his work had always been seasonal, typically eight months on and four months off.  He described his duties with the Forest Service to include work as a sign coordinator, a road manager, and fire fighter.  He stated that his PTSD symptoms had sometimes affected his ability to get along with others and that he pulled a knife on a coworker during a flashback in 1983.  He also reported that treatment he had received at the Spokane Veterans Outreach Center had helped him control his anger and get along better with coworkers over the past few years.  Following a review of the Veteran's medical file, clinical interview, and mental status examination, the examiner remarked that the Veteran gets into his fair share of difficulties on the job given his difficulty in getting along with others; however, he has been able to maintain full-time employment of a seasonal nature.

Performance ratings dated from November 1998 to July 2005 from the Forest Service were received in March 2012 in support of the Veteran's claim for a TDIU.  The records reflect a "successful" performance rating in November 1998.  An August 2000 evaluation reflects that most rating factors were deficient or needed to improve, and a September 2000 letter further detailed the Veteran's unsatisfactory job performance, including difficulty dealing with multiple tasks, disorganization, failure to take responsibility for his actions, and a generally negative and defensive attitude in which he "blamed others for his problems" and "whined and complained fairly regularly."  He received a marginal rating in November 2001, which indicated "all critical elements rated successful; noncritical elements rated unacceptable."  His July 2005 performance evaluation reflected superior ratings in all factors, except his decision-making under stress was satisfactory and his attitude needed to improve.

During an April 2007 VA PTSD examination, the Veteran indicated that he retired from the Forest Service in 2005; he did not report time on the job lost due to psychiatric problems or that his retirement was triggered by such symptoms.  Rather, he discussed his resentment at the Forest Service for never having put him on the job in a full-time capacity.  Following a review of the claims file, clinical interview, mental status examination, and psychological testing, the examiner concluded that the Veteran currently manifested subclinical PTSD symptoms and that there was no evidence of an increase in impairment in areas that might affect vocational functioning over that outlined in the 2000 VA examination.

In his September 2007 substantive appeal regarding the claim for an increased rating for PTSD, the Veteran asserted that his career in the forest industry "was successful only because [he] was placed in positions that allowed [him] to work alone and unsupervised."  He reported that he had frequent altercations when he had to work with others and his supervisors intervened and reassigned him to the field.

As detailed above, in March 2012, the Veteran submitted a private psychological evaluation report by J. Cooper, Ph.D., in support of his claim for a TDIU and a higher disability rating.  The report reflects that Dr. Cooper reviewed the Veteran's entire VA claims file and conducted a psychodiagnostic clinical interview via teleconference earlier in the month.  During the interview, the Veteran stated he found the Forest Service "particularly appealing because he knew he 'could live without anybody around.'"  He indicated he was ultimately promoted to Assistant Crew Boss and enjoyed his work "because he could generally stay away from other people."  Dr. Cooper commented that at least since 1981, the Veteran had "reported a full range of PTSD symptoms to numerous providers with a continual difficulty maintaining appropriate relationships and acceptable work performance."  

Among reported symptoms, the Veteran described a history of "explosive" temper, generally limited to shouting or yelling when upset with others; and pulling a knife on a coworker.  Regarding social functioning, the Veteran elaborated that he prefers to be alone and maintain a very isolated lifestyle due to his significant paranoia, irritability, and low frustration tolerance.  Dr. Cooper indicated that the Veteran reported experiencing "severe impairment in occupational functioning to the point that he is no longer able to maintain employment on a sustained basis."  Dr. Cooper observed that "VA records and information obtained through interview indicate that [the Veteran] has historically been unable to maintain substantially gainful employment on a regular basis.  His longest lasting employment (with the Forestry Service) was seasonal in nature."  

Dr. Cooper opined that for "successful employment," the Veteran would require a "flexible, isolative work environment that provides few frustrations and very patient and committed supervisors.  Even then, it would be expected that [the Veteran] would still experience his symptoms of paranoia, dysphoric mood, and hypervigilance."  Therefore, Dr. Cooper opined that the Veteran "is unemployable due to the combined effects of the symptoms of PTSD and major depressive disorder."  

A July 2012 statement of earnings from the Social Security Administration (SSA) lists the Veteran's total income for 1981 and for each year from 1983 through 2005.

During a November 2012 VA PTSD examination, the Veteran reported working for the Forest Service for 25 years, being off work for about four months every winter due to the seasonal nature of the job.  He estimated that he worked alone in the wilderness about half the time and in the office, interacting with coworkers the other half of the time.  He reported that he "really enjoyed his work" and "got along fairly well with his coworkers, but experienced difficulty getting along with management, [perceiving] that they discriminated against him."  He added that his attitude was a problem, but his work performance was good, and he had never been fired.  He explained that over 100 positions, including his, were eliminated at the same time in 2005 and he was forced to retire as a result.  He reported applying for around six jobs in 2006, but he stopped looking due to "lack of interest; I wasn't marketable.  I had skills; I just didn't have a four-year college degree."  

Following a review of the claims file and psychological examination, the examiner characterized the occupational and social impairment caused by the Veteran's PTSD as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Regarding the Veteran's employability, the examiner concluded the Veteran is capable of completing simple and complex tasks.  The examiner elaborated that the Veteran is likely to experience moderately impaired concentration, persistence, and pace due to his PTSD.  The examiner further opined that the Veteran would likely work best in work environments with limited, superficial interactions with the public and coworkers, and he could be expected to exhibit moderately impaired social functioning under these conditions.  The examiner also indicated that from a mental health standpoint, the Veteran's service-connected facial scars do not impact his ability to work.

In August 2013 the Veteran testified that he retired from his job with the U.S. Forest Service after 25 years when his position and others were surplused in 2005 and he was offered a buyout.  He indicated he was in a facilities and heavy equipment operator's position at the time.  He stated that he was not getting proper sleep at night and coming in to work ornery, and he was eventually working alone.  He described an incident when he and other workers from his station were going to a timber crew party in another camp in the bush and he felt like he was back in Vietnam.  He stated that one guy grabbed him, but he turned around and put a knife to the man's throat.  He testified that the others "let it go."  He indicated that he never lost time from work due to PTSD in order to seek treatment or hospitalization for his PTSD, and he never had to go to an emergency room due to his PTSD.

The Veteran also testified that after his position was surplused, he initially tried to transfer because he had "already been through contracting, rock raking roads, and supervising grader work."   He stated that he applied for approximately six positions and in the hiring process made it to the final three-person field of applicants.  "So I knew I was qualified."  However, he was not offered a position.  Regarding his job performance for the Forest Service, he testified that he received merit awards and the "work was great," but he had a poor attitude.  He also testified that he still knows some people in the Forest Service who like him, and a few months ago, a Resource Staff Officer from the Forest Service asked the Veteran to come back to do some grading contracts.  However, due to the conditions of the 2005 buyout, he could not accept the job offer.  He indicated that he had a high school diploma and completed 29 or 30 college credits.

The Board has considered the medical and lay evidence of record and finds that entitlement to a TDIU is not warranted, including referral to the Director, Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The Veteran's service-connected PTSD and scars do not meet the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the Board has found that the Veteran's PTSD disability warrants no higher than a 50 percent disability rating.

The Board also finds that the most persuasive medical opinion evidence weighs against the claim for a TDIU.  In this regard, the Board finds the opinion of the November 2012 VA examiner is probative and persuasive evidence against the claim of a TDIU because it was based on a review of the claims file, interview of the Veteran, a mental status examination, and is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The examiner concluded that the Veteran's PTSD results in occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation; but it did not result in total occupational impairment.  Regarding specific occupational impairment, the examiner opined that the Veteran would likely experience moderately impaired concentration, persistence, and pace due to his PTSD.  The examiner further opined that the Veteran would likely work best in environments with limited superficial interactions with the public and coworkers and could be expected to exhibit moderately impaired social functioning under these conditions.  

The Board finds the examiner's conclusion consistent with the evidence of record, including the findings of prior VA examiners and the Veteran's actual work history.  Again, the August 2000 examiner acknowledged the Veteran's difficulty in getting along with others, but noted he had been able to maintain his employment.  Similarly, the April 2007 examiner indicated that the Veteran's PTSD had not resulted in an increase in impairment of vocational functioning since the 2000 VA examination or the Veteran's 2005 retirement.  

Moreover, the Veteran's employment records document his difficulty getting along with others and difficulty dealing with multiple tasks; however, the records also show that his occupational impairment due to PTSD was not so severe that he was fired from his job.  In fact, the Veteran testified that he had not lost time from work due to PTSD, and a few months before the hearing a Resource Staff Officer from the Forest Service asked the Veteran to return to do some grading contracts.  Similarly, the evidence of record demonstrates that the type of job recommended by the November 2012 VA examiner, one with limited interactions with the public and coworkers, is the type of job the Veteran was able to maintain for 25 years until his and 100 other positions were eliminated in 2005.  Finally, regarding current functioning, the Veteran testified that he still gets angry or irritated quickly, but he just tolerates it more now without making a confrontation, reporting he was able to maintain a relationship with a neighbor through an argument without losing his "cool."

In comparison, the Board finds the March 2012 opinion from Dr. Cooper less probative and persuasive in support of the TDIU claim.  Dr. Cooper based his opinion that the Veteran was unable to maintain substantially gainful employment "upon the present severity of his reported symptoms, the nature of his employment history, and his interpersonal relationship history."  However, because Dr. Cooper did not have an opportunity to observe the Veteran and conduct a thorough mental status examination, the Board finds Dr. Cooper's assessment of the present severity of the Veteran's symptoms less persuasive than the findings from the in-person VA examinations in April 2007 and November 2012.  In addition, despite having a "bad attitude" and difficulty getting along with others and even a history of putting a knife to a coworker's neck in 1983, the Veteran's work performance had been sufficiently satisfactory for him to maintain his employment for 25 years.  Moreover, while the Veteran's social isolation and irritability are well documented, the record reflects that his work environment was generally conducive to his preference to work alone and that supervisors accommodated his need to work independently.  

Furthermore, some of the conclusions in Dr. Cooper's report are inconsistent with the evidence of record.  For example, he opined that the Veteran had experienced a "moderate to severe level of PTSD symptomatology since some time prior to 1981."  However, at times the Veteran's PTSD has been manifested by subclinical symptomatology, and he has reported anxiety and depression symptoms being well-controlled on Wellbutrin, which also calmed him and improved his attitude.  Similarly, Dr. Cooper stated that the Veteran had "historically been unable to maintain substantially gainful employment on a regular basis.  His longest lasting employment (with the Forestry Service) was seasonal in nature.  He admitted that he was unable to find employment during the times when he was laid off."  However, the Board finds that the seasonal nature of the Veteran's employment did not make it unstable or irregular as implied.  In addition, despite difficulties on the job due to his PTSD, the Veteran maintained his employment for 25 years and the SSA earnings report reflects that his income was substantially gainful, particularly in the years leading to his retirement.

Finally, the Board finds that the probative value of Dr. Cooper's TDIU opinion is outweighed by the Veteran's subsequent testimony.  For example, the Veteran testified that when he applied for jobs after his 2005 retirement, he was one of the top three applicants for each of six positions and he knew he qualified.  He also testified that someone from the Forest Service offered him a job a few months before the hearing and stated that when he gets angry or irritated, he is able to "tolerate it more now."  The Board finds these statements support the conclusion that the Veteran is both able to obtain and maintain substantially gainful employment.     

The Board acknowledges that during the hearing when asked by his attorney whether he believed he had the social skills and concentration skills to return to the type of work he did for the Forest Service, he replied, "No."  However, the November 2012 VA examiner described a moderate level of social impairment and opined that the Veteran would likely experience moderately impaired concentration based on his review of the claims file and examination of the Veteran.  Moreover, the Veteran has described being able to handle anger and irritability better than in the past, even resolving an argument with a neighbor without ending the friendship.  

In summary, the evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his education and decades of work experience with the U.S. Forest Service solely due to his service-connected disabilities.  The most persuasive evidence shows that his PTSD is limiting, but the evidence does not indicate that the Veteran is physically or mentally incapable of engaging in employment as a result of his PTSD (or scars). 

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above), which does not show the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD (and scars), the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the November 2012 VA examination report and the Veteran's August 2013 testimony, which establish that the Veteran's service-connected PTSD does not cause him to be unemployable. 

The preponderance of the evidence is against this claim for entitlement to TDIU.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a 50 percent rating for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


